271 F.2d 739
O. W. IRWIN, Trustee of the Estate of General Equipment Co., a Co-partnership composed of Wallace D. Loe and John O. Currence and Wallace D. Loe and John O. Currence, Individually, Bankrupts, Appellant,v.S. H. TANNER, Appellee.
No. 16442.
United States Court of Appeals Ninth Circuit.
November 5, 1959.

Appeal from the United States District Court for the Northern District of California, Southern Division; Lloyd H. Burke, Judge.
Shapro & Rothschild, Daniel Aronson, Jr., James M. Conners, Arthur P. Shapro, San Francisco, Cal., for appellant.
Twohig, Weingarten & Haas, Myron B. Haas, Seaside, Cal., for appellee.
Before POPE, HAMLEY and KOELSCH, Circuit Judges.
PER CURIAM.


1
This case presents nothing except a question of fact. The trial court's findings are fully supported by evidence.


2
Judgment affirmed.